Exhibit 10.1


 

 [image00022.jpg]
 
Progenics Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Fax: (914) 784-1845
(914) 789-2800
www.progenics.com


 
September 19, 2014


Dr. Hagop Youssoufian
14 Curlew Street
West Roxbury, MA 02132


Dear Hagop:


Progenics and you agree that:


1.              Last Day of Employment. Your last day of employment with
Progenics is September 19, 2014 (the Separation Date).


2.       Consideration. In exchange for the promises contained in this Agreement
and General Release and your complying with its terms:


(a)           Progenics will pay you the total amount of $220,469.04, less
lawful deductions (the Severance Payment). The Severance Payment is equal to six
months of your base semi-monthly salary, and will be paid in the form of salary
continuation in 12 payroll period installments, in accordance with Progenics'
regular pay practices and on its regular paydays. Such salary continuation will
commence within two pay periods after Progenics receives fully signed duplicate
originals of this Agreement, provided that you have not revoked your acceptance
of it and it has become effective, as described below. Progenics will also pay
to you the amount of $28,830.64, less lawful deductions, representing 17 earned
but unused vacation days.


(b)            Your Company-sponsored health and welfare benefits will cease on
the Separation Date. You may thereafter be entitled to elect to continue these
benefits under the U.S. Consolidated Omnibus Budget Reconciliation Act (COBRA)
at your own expense except as provided below, subject to the provisions of the
U.S. American Recovery and Reinvestment Act of 2009. You will receive additional
information concerning COBRA under separate cover. Provided you elect to receive
benefits pursuant to COBRA, Progenics shall pay on your behalf premiums under
your COBRA coverage for the first six months of your COBRA coverage, or until
such date prior to the end of such period as you are eligible to obtain coverage
under another employer-sponsored plan, at which time you will inform the Company
thereof and be responsible for all future such premiums.



--------------------------------------------------------------------------------

(c)            You and the Company are concurrently herewith entering into a
three-month consulting agreement providing for you to provide consulting
services to the Company for a fee of $15,000 per month, payable monthly.


3.              No Consideration Absent Execution of this Agreement. You
understand and agree that you would not receive the monies and/or benefits
specified in paragraph 2 above, except for your execution of this Agreement and
General Release and your fulfillment of the promises contained herein that
pertain to you.


4.              GENERAL RELEASE OF CLAIMS AND CAUSES OF ACTION.  You knowingly
and voluntarily release and forever discharge Progenics, any current or former
parent corporation, its affiliates, subsidiaries, divisions, predecessors,
insurers, successors and assigns, and their current and former employees,
officers, directors, shareholders, attorneys, agents, accountants and other
financial and other advisors of each, both individually and in their business
capacities, and their employee benefit plans and programs (Employee Benefit
Plans) and their administrators and fiduciaries (each and all such persons and
entities, Releasees), from and in respect of any and all claims and causes of
action, known and unknown, asserted or unasserted, which you have or may have
against any or all Releasees as of the date of execution of this Agreement and
General Release, including, but not limited to, claims and/or causes of action
arising out or as a result of any alleged violation of any of the following,
each as amended:


§
Title VII of the U.S. Civil Rights Act of 1964;

§
The U.S. Civil Rights Act of 1870;

§
The U.S. Civil Rights Act of 1991;

§
Sections 1981 through 1988 of Title 42 of the United States Code;

§
The Employee Retirement Income Security Act of 1974 (ERISA) (except for any
vested benefits under any tax qualified benefit plan);

§
The U.S. Age Discrimination in Employment Act;

§
The U.S. Family and Medical Leave Act;

§
The U.S. Equal Pay Act;

§
The U.S. Immigration Reform and Control Act;

§
The U.S. Americans with Disabilities Act of 1990;

§
Title II of the Genetic Information Non-Discrimination Act;

§
The U.S. Workers Adjustment and Retraining Notification Act;

§
The U.S. Fair Credit Reporting Act;

§
The U.S. Sarbanes-Oxley Act, to the extent permitted by law;

§
The U.S. Dodd–Frank Wall Street Reform and Consumer Protection Act;

§
The U.S. Uniting (and) Strengthening America (by) Providing Appropriate Tools
Required (to) Intercept (and) Obstruct Terrorism (USAPATRIOT) Act of 2001;

§
The U.S. Americans with Disabilities Act of 1990;

§
The U.S. Americans with Disabilities Act Amendments Act of 2008;

§
The U.S. Older Workers Benefit Protection Act;

§
The U.S. Fair Labor Standards Act of 1938;

§
The U.S. Lilly Ledbetter Fair Pay Act of 2009;

 
2

--------------------------------------------------------------------------------

§
The U.S. Occupational Safety and Health Act;

§
The U.S. Consolidated Omnibus Budget Reconciliation Act of 1985;

§
The New York State and New York City Human Rights Laws;

§
The New York Wage Theft Prevention Act;

§
The New York Executive Law;

§
The New York Labor Law;

§
The New York Civil Rights Law;

§
The New York Equal Pay Law;

§
The New York Whistleblower Law;

§
The New York Wage-Hour and Wage Payment Laws and Regulations;

§
The New York Minimum Wage Law;

§
The Retaliation/Discrimination provisions of the New York Workers' Compensation
Law and the New York State Disabilities Benefits Law;

§
The New York State Worker Adjustment and Retraining Notification Act;

§
The Westchester County Human Rights Law;

§
any other U.S. federal, state or local law, rule, regulation, or ordinance;

§
any public policy, contract (oral or written, express or implied), tort, or
common law; or

§
any basis for recovering costs, fees, or other expenses, including attorneys'
fees, incurred in these matters.

 
If any claim or cause of action is not subject to release, to the extent
permitted by law, you waive any right or ability to be a class or collective
action representative or to otherwise participate in any putative or certified
class, collective or multi-party action or proceeding based on such a claim in
which Progenics or any other Releasee identified in this Agreement and General
Release is a party.


5.             Acknowledgments and Affirmations.


You affirm that you have not filed or caused to be filed, and are not currently
a party to, any claim against Releasees. You shall not institute nor be
represented as a party in any lawsuit, claim, complaint or other proceeding of
any kind against or involving Releasees based on your employment by Progenics,
except to the extent applicable law prohibits your right to waive such actions.
You also affirm that you have been paid and/or have received all compensation,
wages, bonuses, commissions, and/or benefits to which you may be entitled
(whether cash, equity or otherwise) and, if applicable, has reported all hours
worked for Progenics. You affirm that you have been granted any leave to which
you were entitled under the U.S. Family and Medical Leave Act and/or related
state or local leave or disability accommodation laws.
You further affirm that you have no known workplace injuries or occupational
diseases or other conditions or disabilities.


You also affirm that you have not divulged any proprietary or confidential
information of Progenics and will continue to maintain the confidentiality of
such information. You acknowledge that the Employee Patent Assignment and
Confidentiality Agreement and the Employee Non-Competition and Non-Solicitation
Agreement most recently signed with you remains and shall remain in full force
and effect.
3

--------------------------------------------------------------------------------



You further affirm that you have not been retaliated against for reporting any
allegations of wrongdoing by any Releasees, including but not limited to
Progenics and its officers, including any allegations of corporate fraud. Both
Parties acknowledge that this Agreement and General Release does not limit
either party's right, where applicable, to file or participate in an
investigative proceeding of any federal, state or local governmental agency. To
the extent permitted by law, you agree that if such an administrative claim is
made, you shall not be entitled to recover any individual monetary relief or
other individual remedies.


You affirm that all of Progenics' decisions regarding your pay and benefits
through the date of execution of this Agreement were not discriminatory based on
age, disability, race, color, sex, religion, national origin or any other
classification protected by law.


You also agree to cooperate with and be readily available to Progenics and its
officers, employees, agents and advisors, as Progenics may reasonably request,
to assist it in any matter or answer any inquiry, including but not limited to
providing information and giving truthful testimony in any litigation or
potential litigation, concerning which you may have knowledge, information or
expertise, and signing routine documents for administrative purposes.


6.             Confidentiality and Return of Property. Except to the extent
Progenics discloses this Agreement or information relating to the termination of
your employment, you agree not to disclose any information regarding the
existence or substance of this Agreement and General Release, except to your
spouse, or domestic partner, tax advisor, and/or an attorney with whom you
chooses to consult, provided that such individuals are advised of the
confidentiality of this information and agree to maintain the confidentiality of
this information, regarding your consideration of this Agreement and General
Release, or as otherwise permitted by law.


You affirm that you have returned all of Progenics' property, documents, and/or
any confidential information in your possession or control. You also affirm that
you are in possession of all of your property that you had at Progenics'
premises and that Progenics is not in possession of any of your property.


You further affirm that you have delivered to Progenics without copying or
reproducing: (1) all documents, files, notes, memoranda, manuals, computer
disks, computer databases, computer programs and/or other storage medium within
your possession or control that reflect any trade secrets, proprietary
information, product information, sales and marketing information, customer
information, product information or other confidential information not known to
the general public regarding Progenics ("Confidential Information"); and (2) all
items or other forms of Progenics' property and/or equipment within your
possession or control, including but not limited to keys, credit cards and
electronic equipment. You also agree to delete any Confidential Information
relating to Progenics from any computer hard drive or computer system within
your possession or control that is not located on Progenics' premises. 
Immediately upon your execution of this Agreement and General Release or at any
other time requested by Progenics, you also agree to delete any Confidential
Information relating to Releasees and/or to Releasees' current, former or
prospective clients from any computer hard drive or computer system within your
possession or control that is not located on Progenics' premises. However,
nothing in this paragraph will prevent you from retaining any documents in your
possession or control concerning your benefits and/or compensation.
4

--------------------------------------------------------------------------------



7.             Mutual Nondisparagement. At all times following the date hereof,
you and Progenics will express no opinions or views or knowingly take any other
actions, direct or indirect, that will reflect adversely on the other party or
his or its business reputation or goodwill.


8.              Governing Law and Interpretation. This Agreement and General
Release shall be governed and conformed in accordance with the laws of the State
of New York without regard to the state's conflict of laws provisions. In the
event of a breach of any provision of this Agreement and General Release, either
party may institute an action specifically to enforce any term or terms of this
Agreement and General Release and/or to seek any damages for breach. Should any
provision of this Agreement and General Release be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect. You expressly consent that any action
or proceeding relating to this Agreement and General Release initiated by you
will only be brought in the United States District Court for the Southern
District of New York or the Supreme Court of the State of New York, Westchester
County. You expressly waive the right to bring any such action or proceeding in
any other jurisdiction, or to have any such action or proceeding heard before a
jury or an advisory jury.


9.              Nonadmission of Wrongdoing. The Parties agree that neither this
Agreement and General Release nor the furnishing of the consideration for this
Agreement and General Release shall be deemed or construed at any time for any
purpose as an admission by Releasees of wrongdoing or evidence of any liability
or unlawful conduct of any kind.


10.           Successors and Others Bound Hereby. This Agreement is and shall be
binding upon and inure to the benefit of (a) Progenics and its successors and
assigns, and (b) you and your heirs, executors, administrators, successors, and
assigns, all of whom you intend to and do hereby bind by this Agreement.


11.            Amendment; Entire Agreement; Section Headings; Counterparts. 
This Agreement and General Release may not be modified, altered or changed
except in a writing that specifically references this Agreement and General
Release, signed by both Parties. This Agreement and General Release sets forth
the entire agreement between you and Progenics, and fully supersedes any prior
agreements, understandings or obligations between you and Releasees pertaining
to the subjects addressed herein, with the exception of any confidentiality,
non-compete, non-solicitation and/or assignment of proprietary rights agreements
or obligations previously signed or undertaken by you, including the Employee
Patent Assignment and Confidentiality Agreement and the Employee Non-Competition
and Non-Solicitation Agreement most recently signed with you, which remain in
full force and effect. You acknowledge that you have not relied on any
representations, promises, agreements or offers of any kind made to you in
connection with your decision to enter into this Agreement and General Release,
except for those set forth in this Agreement and General Release, employee
benefit plans issued to you, any successor plans thereto, and in any
confidentiality, non-compete, non-solicitation and/or assignment of proprietary
rights agreements or obligations previously signed or undertaken by you. Section
headings used in this Agreement and General Release are for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement and General Release. This Agreement and General Release may be
executed in counterparts, each of which shall be deemed an original and all of
which taken together shall constitute one and the same agreement.
5

--------------------------------------------------------------------------------



12.           Competence to Waive Claims. You affirm that at the time you
considered and signed this Agreement and General Release, you were not affected
or impaired by illness, use of alcohol, drugs or other substances, or otherwise
impaired. You further affirm that you are competent to execute this Agreement
and General Release and knowingly and voluntarily waive any and all claims you
may have against Progenics and as described in this Agreement and General
Release. You affirm that you have had the opportunity to consult with an
attorney of your choice prior to entering into this Agreement, have done so, and
have read and understand this Agreement. You certify that you are not a party to
any bankruptcy, lien, creditor-debtor or any other proceeding which you believe
would impair your right or ability to waive all claims you may have against
Progenics.


13.           Expiration of Offer and Effective Date of Agreement. You
understand that the offer contained in this Agreement and General Release is
considered withdrawn if you have not signed and returned to Progenics signed
duplicate originals of this Agreement and General Release on or before the
conclusion of the 45-day consideration period. This Agreement and General
Release becomes effective after you and Progenics have signed duplicate
originals of this Agreement and General Release or have signed counterparts of
this Agreement and General Release and provided the revocation period described
below has expired and you have not revoked your acceptance of this Agreement and
General Release.
EMPLOYEE HAS BEEN ADVISED THAT EMPLOYEE HAS UP TO FORTY-FIVE (45) CALENDAR DAYS
TO CONSIDER THIS AGREEMENT AND GENERAL RELEASE. EMPLOYEE ALSO HAS BEEN ADVISED
TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT AND GENERAL RELEASE.


  EMPLOYEE MAY REVOKE THIS AGREEMENT AND GENERAL RELEASE FOR A PERIOD OF SEVEN
(7) CALENDAR DAYS FOLLOWING THE DAY EMPLOYEE SIGNS THIS AGREEMENT AND GENERAL
RELEASE.  ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO
THE GENERAL COUNSEL, PROGENICS PHARMACEUTICALS, INC., 777 OLD SAW MILL RIVER
ROAD, TARRYTOWN, NEW YORK 10591, AND STATE, "I HEREBY REVOKE MY ACCEPTANCE OF
OUR AGREEMENT AND GENERAL RELEASE." THE REVOCATION MUST BE PERSONALLY DELIVERED
TO THE GENERAL COUNSEL, OR MAILED TO THE GENERAL COUNSEL AND POSTMARKED WITHIN
SEVEN (7) CALENDAR DAYS AFTER THE DAY EMPLOYEE SIGNS THIS AGREEMENT AND GENERAL
RELEASE.
6

--------------------------------------------------------------------------------



  EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP TO FORTY-FIVE (45) CALENDAR DAYS CONSIDERATION PERIOD.


  EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EMPLOYEE HAS OR MIGHT HAVE AGAINST RELEASEES.


The Parties knowingly and voluntarily sign this Agreement and General Release as
of the date(s) set forth below:


Progenics Pharmaceuticals, Inc.


/s/ Hagop Youssoufian, M.D.
 
By: /s/ Angelo W. Lovallo, Jr.
Hagop Youssoufian, M.D.
 
Angelo W. Lovallo, Jr.
   
Vice President, Finance & Treasurer


















7